Exhibit 10.25

 

LOGO [g14719img002.jpg]    Moore Wallace Incorporated     

c/o Moore Wallace Executive Offices

    

1200 Lakeside Drive

    

Bannockbum, IL 60015

    

T 847.607.6106

    

Andrew.panega@moorewallace.com

     Andrew B. Panega     

Senior Vice President, Human Resources

 

October 3, 2003

 

Mr. Dean E. Cherry

[ADDRESS]

 

Dear Dean:

 

The purpose of this letter is to amend the amended and Restated Employment
Letter, dated November 5, 2002, between you and Moore Corporation Limited (the
“Company”) to clarify your employment status.

 

You and we hereby agree and understand that you will not be treated as a 16b
officer, and you will not be an officer of MWI. We also agree that your duties,
responsibilities and reporting arrangements will not be changed.

 

Except to the extent amended by this Amendment Letter, your Amended and Restated
Employment Letter remains in full force and effect. Defined terms used in this
Amendment Letter and not otherwise defined shall have the meaning assigned to
them in the Amended and Restated Employment Letter.

 

If the foregoing terms and conditions are acceptable and agreed to by you,
please sign on the line provided below to signify such acceptance and agreement,
and return the executed copy to me.

 

MOORE WALLACE NORTH AMERICA, INC.

By:  

/s/ Andrew B. Panega

   

Andrew B. Panega

   

Senior Vice President, Human Resources

 

Accepted and Agreed as of this 9 date of October 2003

 

/s/ Dean E . Cherry

Dean E. Cherry

 



--------------------------------------------------------------------------------

LOGO [g14719img003.jpg]

 

    Moore Corporation Limited     c/o Moore Executive Offices     One Canterbury
Green     Stamford, CT. 06901

 

 

 

December 13, 2002

 

Mr. Dean E. Cherry

[ADDRESS]

 

Dear Dean:

 

The purpose of this letter is to amend the Amended and Restated Employment
Letter, dated November 5, 2002, between you and Moore Corporation Limited (the
“Company”) to reflect the change in your reporting that has resulted from the
change in the Company’s executive management that will be effective January 1,
2003.

 

You and we hereby agree that the last sentence of the second paragraph of your
Amended and Restated Employment Letter is hereby deleted in its entirety and
replaced as follows: “You will report to the Chairman, the Chief Executive
Officer or the President and Chief Operating Officer of the Company.”

 

Except to the extent amended by this Amendment Letter, your Amended and Restated
Employment Letter remains in full force and effect. Defined terms used in this
Amendment Letter and not otherwise defined shall have the meaning assigned to
them in the Amended and Restated Employment Letter.

 

If the foregoing terms and conditions are acceptable and agreed to by you,
please sign on the line provided below to signify such acceptance and agreement
and return the executed copy to the Senior Vice President, General Counsel of
the Company, One Canterbury Green, Stamford, Connecticut 06901.

 

MOORE CORPORATION LIMITED

By:

 

/s/ Jennifer D. Estabrook

   

Name:

 

Jennifer D. Estabrook

   

Title:

 

Senior Vice President, General Counsel

 

Accepted and Agreed as of this 13 day of December, 2002

 

/s/ Dean E. Cherry

Dean E. Cherry

 



--------------------------------------------------------------------------------

 

Moore Corporation Limited

c/o Moore Executive Offices

One Canterbury Green 6th Floor

Stamford, CT 06901

 

November 5, 2002

 

Mr. Dean E. Cherry

[ADDRESS]

 

Dear Dean:

 

The purpose of this letter is to amend and restate in its entirety the
Employment Letter, dated January 10, 2001 between you and Moore Corporation
Limited (the “Company”). You are currently the President of the Commercial and
Subsidiary Operations division of the Company and you shall continue to serve in
that capacity as of and after the date of this Agreement in accordance with the
terms and provisions of this Agreement as well as any employment and other
policies applicable to employees of the Company and its subsidiaries from time
to time during the term of your employment.

 

We and you hereby acknowledge that your employment with the Company constitutes
“at-will” employment and that either party may terminate this Agreement at any
time, upon written notice of termination within a reasonable period of time
before the effective date of the termination. You will report to the Chairman or
the Chief Executive Officer of the Company (the “CEO”).

 

I. Compensation

 

You will receive the following compensation and benefits, from which the Company
may withhold any amounts required by applicable law:

 

(i) The Company will pay you a base salary (“Base Salary”) at the rate of U.S.
$360,000 per year. This Base Salary will be paid in accordance with the normal
payroll practices of the Company.

 

(ii) The Company will pay you an annual bonus (the “Annual Bonus”) of up to
110%+ of your Base Salary in respect of each fiscal year of the Company in
accordance with the Company’s annual incentive compensation plan if the Company
achieves the performance objectives set forth by the board of directors of the
Company (the “Board”) (or any designated committee thereof) from time to time.
The Annual Bonus shall be approved by the Board and shall be paid on an
all-or-nothing basis.

 



--------------------------------------------------------------------------------

(iii) In addition, you will continue to be eligible to participate in any
nonqualified pension plans and qualified plans in the same manner as you
currently participate or may elect to participate from time to time after the
date of this Agreement.

 

(iv) You shall be eligible for four (4) weeks vacation annually.

 

(v) You shall be eligible for a car allowance of $1,400 monthly.

 

II. Severance; Change of Control

 

If the Company terminates your employment without Cause, as defined in Annex A,
or if you terminate your employment for Good Reason, as defined in Annex A,
whether the same occurs before or following a Change of Control (as defined in
Annex A), the Company will pay you an amount equal to one and one-half (1 1/2)
times your Annualized Total Compensation (as defined below), subject to the
execution by you of a customary release, which amount shall be payable in equal
installments over the eighteen (18) month period following the date your
employment with the Company is terminated (the “Termination Date”). The Company
will also provide to you a continuation of all benefits, including automobile
and other related benefits, if any, which you were eligible to receive
immediately prior to such termination, for a period of eighteen (18) months
following the Termination Date. The Company will also make the additional
payments provided in Annex B, if applicable. Your rights of indemnification
under the Company’s and any of its subsidiaries’ organizational documents, any
plan or agreement at law or otherwise and your rights thereunder to director’s
and officer’s liability insurance coverage for, in both cases, actions as an
officer and director of the Company and its affiliates shall survive any
termination of your employment.

 

“Annualized Total Compensation” means Base Salary plus Annual Bonus (as if all
necessary targets and objectives were met) for one year at the rate in effect
immediately before the Termination Date. In addition, all outstanding stock
options, grants, restricted stock awards or other equity grants issued to you
will vest 100% immediately either as of the Termination Date (in the case of a
termination by the Company without Cause or a termination by you for Good
Reason) or prior to the Change of Control becoming effective (solely in the
event that upon or in connection with such Change of Control your employment
with the Company is terminated without Cause or you terminate your employment
for Good Reason), as applicable. The payments under this paragraph are in lieu
of any notice requirements of any Canadian national or provincial law. In the
event of any termination, you agree to resign as an officer and director of the
Company and its subsidiaries and affiliates.

 

-2-



--------------------------------------------------------------------------------

III. General

 

You agree (i) that at all times both during and after your employment, you will
respect the confidentiality of Company’s and its subsidiaries and affiliates’
confidential information and will not disparage the Company and its subsidiaries
and affiliates or their officers, directors or employees, and (ii) during your
employment and for eighteen (18) months thereafter, you will not (a) accept a
position with, or provide material services to, an entity that competes with a
portion of the Company’s business representing more than $25 million of the
Company’s revenues on the date of your departure, (b) solicit or hire, or assist
others in the solicitation or hiring of, the Company’s employees or (c)
interfere with the Company’s business relationships with any material customers
or suppliers.

 

All notices or communications under this Agreement must be in writing,
addressed; (i) if to the Company or MNA, to the attention of the Senior Vice
President, General Counsel at the Company’s address first written above and (ii)
if to you, at your address first written above (or to any other addresses as
either party may designate in a notice duly delivered as described in this
paragraph). Any notice or communication shall be delivered by telecopy, by hand
or by courier. Notices and communications may also be sent by certified or
registered mail, return receipt requested, postage prepaid, addressed as above
and the third business day after the actual date of mailing shall constitute the
time at which notice was given.

 

Any controversy or claim arising out of or relating to this Agreement or the
breach of this Agreement that cannot be resolved by you and the Company,
including any dispute as to the calculation of any payments hereunder, and the
terms of this Agreement, shall be determined by a single arbitrator in
Connecticut, in accordance with the rules of the American Arbitration
Association. The decision of the arbitrator shall be final and binding and may
be entered in any court of competent jurisdiction. The arbitrator may award the
party he determines has prevailed in the arbitration any legal fees and other
fees and expenses that may be incurred in respect of enforcing its respective
rights under this Agreement. This Agreement shall be interpreted in accordance
with the laws of Connecticut.

 

This Agreement sets forth the entire agreement between us with respect to the
matters set forth herein, and fully supersedes any prior agreements or
understandings between us. This Agreement may be executed in counterparts. This
Agreement may not be modified or terminated orally.

 

-3-



--------------------------------------------------------------------------------

If the foregoing terms and conditions are acceptable and agreed to by you,
please sign on the line provided below to signify such acceptance and agreement
and return the executed copy to the Senior Vice President, General Counsel of
the Company, One Canterbury Green, Stamford, Connecticut 06901.

 

MOORE CORPORATION LIMITED By:   /s/ Robert G. Burton     Name:     Title:

 

Accepted and Agreed as of this 29th day of November, 2002 /s/ Dean E. Cherry
Dean E. Cherry

 

-4-



--------------------------------------------------------------------------------

Annex A

 

Definitions

 

a. “Cause” means (i) the willful and continued failure of Executive to perform
substantially his duties with the Company (other than any such failure resulting
from Executive’s incapacity due to physical or mental illness or any such
failure subsequent to Executive being delivered a notice of termination without
Cause by the Company or delivering a notice of termination for Good Reason to
the Company) after a written demand for substantial performance is delivered to
Executive by the Chairman or the Board that specifically identifies the manner
in which the Chairman or the Board believes that Executive has not substantially
performed Executive’s duties, (ii) the willful engaging by Executive in illegal
conduct or misconduct which is demonstrably and materially injurious (monetarily
or otherwise) to the Company or its subsidiaries and affiliates, (iii) any
misappropriation, fraud or breach of fiduciary duty with regard to the Company
or its affiliates or any of the assets of the Company or its affiliates (other
than good faith expense account disputes), (iv) conviction of or the pleading of
nolo contendere with regard to, a felony or any crime involving fraud,
dishonesty or moral turpitude, or (v) refusal or failure to attempt in good
faith to follow the written direction of the Chairman or the Board promptly upon
receipt of such written direction. A termination for Cause after a Change of
Control shall be based only on events occurring after such Change of Control;
provided, however, the foregoing limitation shall not apply to an event
constituting Cause which was not discovered by the Company prior to a Change of
Control. For purpose of this paragraph (a), no act or failure to act by
Executive shall be considered “willful” unless done or omitted to be done by
Executive in bad faith and without reasonable belief that Executive’s action or
omission was in the best interests of the Company or its subsidiaries and
affiliates. Any act, or failure to act, based upon authority given pursuant to a
resolution duly adopted by the Board, based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by
Executive in good faith and in the best interests of the Company.

 

b. “Change in Control” means the occurrence of any one of the following events:

 

(i) individuals who, on the date of this Agreement, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director subsequent to the date
of this Agreement, whose election or nomination for election was approved by a
vote of at least two-thirds of the Incumbent Directors then on the Board (either
by a specific vote or by approval of the proxy statement of the Company in which
such person is named as a nominee for director, without written objection to
such nomination) shall be an Incumbent Director; provided, however, that no
individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest with respect to directors or
as a result of any other actual or threatened solicitation of proxies or
consents by or on behalf of any person other than the Board shall be deemed to
be an Incumbent Director;

 

-5-



--------------------------------------------------------------------------------

Annex A

 

(ii) any “person” (as such term is defined in Section 3(a)(9) of the Securities
Exchange Act of 1934 (the “Exchange Act”) and as used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act) is or becomes a “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 35% or more of the combined voting power of the Company’s
then outstanding securities eligible to vote for the election of the Board (the
“Company Voting Securities”); provided, however, that the event described in
this paragraph (ii) shall not be deemed to be a Change in Control by virtue of
any of the following acquisitions: (A) by the Company or any subsidiary, (B) by
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any subsidiary, (C) by any underwriter temporarily holding securities
pursuant to an offering of such securities, or (D) pursuant to a Non-Qualifying
Transaction (as defined in paragraph (iii);

 

(iii) the consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving the Company or any of its
Subsidiaries that requires the approval of the Company’s stockholders, whether
for such transaction or the issuance of securities in the transaction (a
“Business Combination”), unless immediately following such Business Combination:
(A) more than 50% of the total voting power of (x) the corporation resulting
from such Business Combination (the”Surviving Corporation”), or (y) if
applicable, the ultimate parent corporation that directly or indirectly has
beneficial ownership of 100% of the voting securities eligible to elect
directors of the Surviving Corporation (the “Parent Corporation”), is
represented by Company Voting Securities that were outstanding immediately prior
to such Business Combination (or, if applicable, is represented by shares into
which such Company Voting Securities were converted pursuant to such Business
Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Business
Combination, (B) no person (other than any employee benefit plan (or related
trust) sponsored or maintained by the Surviving Corporation or the Parent
Corporation), is or becomes the beneficial owner, directly or indirectly, of 35%
or more of the total voting power of the outstanding voting securities eligible
to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) other than persons set forth in (A)
through (F) of paragraph (ii) and (C) at least a majority of the members of the
board of directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) following the consummation of the
Business Combination were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all of the criteria
specified in (A), (B) and (C) above shall be deemed to be a “Non-Qualifying
Transaction”);

 

-6-



--------------------------------------------------------------------------------

Annex A

 

(iv) the closing of a sale of all or substantially all of the Company’s assets,
other than to an entity or in a manner where the voting securities immediately
prior to such sale represent directly or indirectly after such sale at least 50%
of the voting securities of the entity acquiring such assets in approximately
the same proportion as prior to such sale; or

 

(v) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company.

 

Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 35% of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided, that if after such acquisition by the
Company such person becomes the beneficial owner of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a Change in Control of the Company
shall then occur.

 

c. “Good Reason” means, without Executive’s express written consent, the
occurrence of any of the following events:

 

(i) a change in the Executive’s duties or responsibilities (including reporting
responsibilities) that taken as a whole represents a material and adverse
diminution of the Executive’s duties, responsibilities or status with the
Company (other than a temporary change that results from or relates to the
incapacitation of the Executive due to physical or mental illness);

 

(ii) a reduction by the Company in Executive’s rate of annual base salary or
annual target bonus opportunity (including any material and adverse change in
the formula for such annual bonus target) as the same may be increased from time
to time thereafter; or

 

(iii) any material breach of the Agreement by the Company.

 

Notwithstanding the foregoing, a Good Reason event shall not be deemed to have
occurred if the Company cures such action, failure or breach within ten (10)
days after receipt of notice thereof given by Executive. Executive’s right to
terminate employment for Good Reason shall not be affected by Executive’s
incapacities due to mental or physical illness and Executive’s continued
employment shall not constitute consent to, or a waiver of rights with respect
to, any event or condition constituting Good Reason; provided, however, that
Executive must provide notice of termination of employment within ninety (90)
days following Executive’s knowledge of an event constituting Good Reason or
such event shall not constitute Good Reason under this Agreement.

 

-7-



--------------------------------------------------------------------------------

Annex B

 

Gross-Up Payments

 

(a) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment, award, benefit or distribution (or any
acceleration of any payment, award, benefit or distribution) by the Company (or
any of its affiliated entities) or any entity which effectuates a Change in
Control (or any of its affiliated entities) to or for the benefit of Executive
(whether pursuant to the terms of this Agreement or otherwise, but determined
without regard to any additional payments required under this Annex B) (the
“Payments”) would be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), or any interest or
penalties are incurred by Executive with respect to such excise tax (such excise
tax, together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), then the Company shall pay to Executive an
additional payment (a “Gross-Up Payment”) in an amount such that after payment
by Executive of all taxes (including any Excise Tax) imposed upon the Gross-Up
Payment, Executive retains an amount of the Gross-Up Payment equal to the Excise
Tax imposed upon the Payments. For purposes of determining the amount of the
Gross-up Payment, the Executive shall be deemed to (i) pay federal income taxes
at the highest marginal rates of federal income taxation for the calendar year
in which the Gross-up Payment is to be made, and (ii) pay applicable state and
local income taxes at the highest marginal rate of taxation for the calendar
year in which the Gross-up Payment is to be made, net of the maximum reduction
in federal income taxes which could be obtained from deduction of such state and
local taxes. Notwithstanding the foregoing provisions of this Annex B, if it
shall be determined that Executive is entitled to a Gross-Up Payment, but that
the Payments would not be subject to the Excise Tax if the Payments were reduced
by an amount that is less than 10% of the portion of the Payments that would be
treated as “parachute payments” under Section 280G of the Code, then the amounts
payable to Executive under this Agreement shall be reduced (but not below zero)
to the maximum amount that could be paid to Executive without giving rise to the
Excise Tax (the “Safe Harbor Cap”), and no Gross-Up Payment shall be made to
Executive. The reduction of the amounts payable hereunder, if applicable, shall
be made by reducing first the payments under Section I(a)(ii), unless an
alternative method of reduction is elected by Executive. For purposes of
reducing the Payments to the Safe Harbor Cap, only amounts payable under this
Agreement (and no other Payments) shall be reduced. If the reduction of the
amounts payable hereunder would not result in a reduction of the Payments to the
Safe Harbor Cap, no amounts payable under this Agreement shall be reduced
pursuant to this provision.

 

(b) Subject to the provisions of paragraph (a) of this Annex B, all
determinations required to be made under this Annex B, including whether and
when a Gross-Up Payment is required, the amount of such Gross-Up Payment, the
reduction of the Payments to the Safe Harbor Cap and the assumptions to
beutilized in arriving at such determinations, shall be made by the public
accounting firm that is retained by the Company as of the date immediately prior
to the Change in Control (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and

 

-8-



--------------------------------------------------------------------------------

Annex B

 

Executive within fifteen (15) business days of the receipt of notice from the
Company or the Executive that there has been a Payment, or such earlier time as
is requested by the Company (collectively, the “Determination”). In the event
that the Accounting Firm is serving as accountant or auditor for the individual,
entity or group effecting the Change in Control, Executive may appoint another
nationally recognized public accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder). All fees and expenses of the Accounting Firm shall be borne
solely by the Company and the Company shall enter into any agreement requested
by the Accounting Firm in connection with the performance of the services
hereunder. The Gross-up Payment under this Annex B with respect to any Payments
shall be made no later than thirty (30) days following such Payment. If the
Accounting Firm determines that no Excise Tax is payable by Executive, it shall
furnish Executive with a written opinion to such effect, and to the effect that
failure to report the Excise Tax, if any, on Executive’s applicable federal
income tax return will not result in the imposition of a negligence or similar
penalty. In the event the Accounting Firm determines that the Payments shall be
reduced to the Safe Harbor Cap, it shall furnish Executive with a written
opinion to such effect. The Determination by the Accounting Firm shall be
binding upon the Company and Executive. As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the Determination, it is
possible that Gross-Up Payments which will not have been made by the Company
should have been made (“Underpayment”) or Gross-up Payments are made by the
Company which should not have been made (“Overpayment”), consistent with the
calculations required to be made hereunder. In the event that the Executive
thereafter is required to make payment of any Excise Tax or additional Excise
Tax, the Accounting Firm shall determine the amount of the Underpayment that has
occurred and any such Underpayment (together with interest at the rate provided
in Section 1274(b)(2)(B) of the Code) shall be promptly paid by the Company to
or for the benefit of Executive. In the event the amount of the Gross-up Payment
exceeds the amount necessary to reimburse the Executive for his Excise Tax, the
Accounting Firm shall determine the amount of the Overpayment that has been made
and any such Overpayment (together with interest at the rate provided in Section
1274(b)(2) of the Code) shall be promptly paid by Executive (to the extent he
has received a refund if the applicable Excise Tax has been paid to the Internal
Revenue Service) to or for the benefit of the Company. Executive shall
cooperate, to the extent his expenses are reimbursed by the Company, with any
reasonable requests by the Company in connection with any contests or disputes
with the Internal Revenue Service in connection with the Excise Tax and the
Executive shall permit the Company to control issues related to the Excise Tax
(at its expense) to permit a representative of the Company to accompany the
Executive to any conference with any taxing authority and to promptly deliver to
the Company copies of any written communications and summaries of any verbal
communications with any taxing authority regarding the Excise Tax.

 

-9-